DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The reply filed on July 7, 2021 is not fully responsive to the prior Office action because of the following formal matters.  Claims 1-11 and 16-17 are incorrectly marked as required by 37 CFR 1.121(c)(2), see MPEP 714.  Particularly, claims 1-11 and 16-17 are marked as “Currently Amended” or “Original”, however, claims 1-11 and 16-17 were withdrawn from consideration by the election (without argument) in the Response of March 15, 2021.  The claims should be marked “Withdrawn - Currently Amended” or “Withdrawn.”  Since the response addresses the rest of the Office Action the examiner considers this a bona fide Response, and in an effort to maintain a compact prosecution he will proceed as if the Response is fully responsive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12 (using the device of claim 1) the boundaries of the functional language of “wavelengths in a range between 570 nm and 750 nm are removed from a spectrum of the illumination light” are unclear because the claim does not provide a discernable boundary on what structural elements causes the removal of light between 570nm and 750nm.  Particularly, it is unclear if the light Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).  In light of the remarks filed July 7, 2021 applicant argues that prior art does not disclose a green light source emitting at 430-570nm in combination with a filter removing 570-750nm, thus the examiner assumes a filter is used and is a necessary element to perform the claimed function.  For purposes of examination the examiner will use “wavelengths in a range between 570 nm and 750 nm are removed from a spectrum of the illumination light by a filter”.
Regarding claim 18 “wherein wavelengths in a range between 570 nm and 750 nm are removed from a spectrum of the illumination light” has clarity issues similar to claim 12 and similar reasoning has been applied.  For purposes of examination the examiner will use “wherein wavelengths in a range between 570 nm and 750 nm are removed from a spectrum of the illumination light by a filter”.
Claims 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 12 and therefore have the same deficiencies.
Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 18 and therefore have the same deficiencies.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 12-15 and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 12 and 18 amount to prohibited new matter.  Regarding claim 12 (using the device of claim 1) “wavelengths in a range between 570 nm and 750 nm are removed from a spectrum of the illumination light” and claim 18 “wherein wavelengths in a range between 570 nm and 750 nm are removed from a spectrum of the illumination light” both in combination with a light source emitting 430-570nm appears to be mixing embodiments.  Particularly, applicant appears to be mixing features (i.e. wavelength selective filters) from withdrawn Species B, drawn to an illumination means providing different wavelengths with a combination of white light and filtering, see paragraphs [0037-38] into elected Species A, drawn to an illumination means providing different wavelengths with a combination of sources instead of using wavelength selective filters, see paragraphs [0033-36].  This mixing of embodiments is without support in the specification, as originally filed, support for such a mixing is not expressly, implicitly, or inherently supported in the originally filed disclosure, nor has applicant has not pointed out where the amended claim is supported, see MPEP 2163.  It has been held that “it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).  For purposes of examination the examiner will assume support exists.

Claims 19-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement, since they depend on claim 18 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milner 2016/0154229.
Regarding claim 12 Milner discloses a method for visualizing an object region with the surgical microscope (title see figures 1 & 3b) comprising: an illumination device (e.g. light source 110 & 302) including a light source configured to emit illumination light (paragraph [0060]) to propagate along an illumination beam path and to illuminate an object region including an object plane (e.g. specimen 140 & 340); an observation device defining an observation beam path and being configured to image the object region into an observation plane (e.g. detector & camera detector 362); a first polarizer configured to be coupled into the illumination beam path (e.g. polarizer 120 & 310) and having a first orientation (see figure 3a axis noted in polarizer 220) to polarize the illumination light (axiomatic); a second polarizer configured to be coupled into the observation beam path (e.g. polarizer 160 & 360) and having a second orientation at an angle between 80° and 100° relative to the first orientation (see figure 3a axis noted in polarizer 260), wherein, in a first mode: the light source emits the illumination light in a 
Regarding claim 18 Milner discloses a method for visualizing an object region (title see figures 1 & 3b), the method comprising: providing an illumination device (e.g. 110 & 302) including a light source emitting illumination light to propagate along an illumination beam path (see figures 1 & 3b) and to illuminate an object region including an object plane (e.g. 140 & 340) and a first polarizer configured to be coupled into the illumination beam path (e.g. 120 & 310); coupling the first polarizer into the illumination beam path and orienting the first polarizer in a first orientation to polarize the illumination light (see figure 3a axis noted in 220); illuminating, in a first mode, the object region in the object plane with the illumination light polarized in the first orientation (paragraph [0074] notes measuring with a retardation state of 0°), wherein a wavelength of the illumination light is in a first wavelength region In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02; in this case using a microscope to observe a sample would be normal and usual).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. foreign patent document CN106707487A, of record, using US Patent Application Publication 2018/0180865, of record, as an English translation in view of Hargis et al. US Patent Application Publication 2020/0026090.
inter alia paragraph [0061] “the first and second polarizers may be configured to be adjustable relative to each other, and it will suffice that they intersect with each other without having to be exactly perpendicular to each other”), wherein, in a first mode: the light source emits the illumination light in a first wavelength range between 430 nm and 570 nm (inter alia paragraph [0074] “between 500 nm and 550 nm”), the first polarizer (e.g. 83) is coupled into the illumination beam path (see figure 8), and the second polarizer (e.g. 92) is coupled into the observation beam path (see figure 8), the method comprising: coupling the first polarizer into the illumination beam path; orienting the first polarizer in the first direction to polarize the illumination light, illuminating the object region in the object plane with the illumination light in the first mode, wherein the illumination light is polarized in the first orientation and has a first wavelength range between 430 nm and 570 nm; coupling the second polarizer into the observation beam path; orienting the second polarizer to have the second orientation at the angle between 80° and 100° relative to the first orientation; and observing the illuminated object region with the observation device through the observation beam path (regarding the method in the body of the claim – under the principles of inherency, if a prior art device, in its In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02; in this case the body of the claim recites the normal use of the device in preamble and is rejected as inherent).
Ma does explicit examples do not disclose two filters in the illumination beam path.  Ma further teaches (paragraph [0076]) that examples are illustrative and further teaches filters can be used the light in the illumination beam path may be subject to twice or more filtering treatments as needed by corresponding filters (e.g. a polarization filter and a color filter such as noted in paragraphs [0019 & 0025], respectively) in the illumination rotary member for the purpose of meeting more complicated or more precise functional requirements (paragraph [0076]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the method as disclosed by Ma to have more than one filter, such as a wavelength filter and a polarizer, in the illumination beam path for the purpose of meeting more complicated or more precise functional requirements.
Ma does not explicitly disclose an example with an additional filter removing wavelengths in a range between 570 nm and 750 nm from a spectrum of the illumination light.
Hargis teaches an illumination system (title) for use in microscopes (paragraph [0012]) with polarizers (inter alia paragraph [0084]) including a light source with a plurality of diodes emitting at suitable wavelengths, e.g. red, green or blue; and further teaches that wavelength specific light sources can be used in conjunction with filters (paragraph [0163]) for the purpose of attenuating light at portions of the tails of laser light, while permitting light at the peaks of the laser light to pass substantially unattenuated.  Thus, Ma’s light source emitting (paragraph [0074]) with a central wavelength of 525 nm with a FWHM less than 90 nm would have a range of 480 nm to 570 nm and a Hargis’s color filter would filter tails less than 480 nm and greater than 570 nm.  Therefore, it would be 

Regarding claim 13 Ma as modified by Hargis discloses the method as claimed in claim 12, as set forth above.  Ma further discloses it is further comprising: limiting a visualization of the object region in the first mode to a depth in a range between 300 m to 800 m (inherent given the similar structure and wavelengths, see instant application paragraph [0049] discussing that this is “a synergy effect exists between the selected wavelength range and the use of the polarizers”).
Regarding claim 14 Ma as modified by Hargis discloses the method as claimed in claim 12, as set forth above.  Ma further discloses wherein, in the first mode, an intensity of the illumination light in the first wavelength range between 430 nm to 570 nm is larger than the intensity in the remaining wavelength ranges by at least a factor of 5 (inter alia figure 7).
Regarding claim 15 Ma as modified by Hargis discloses the method as claimed in claim 12, as set forth above.  Ma further discloses wherein, in the first mode, the light source emits the illumination light only in the first wavelength range between 430 nm and 570 nm (inter alia paragraph [0074] “an LED green light source …”).
Regarding claim 18 Ma discloses a method (under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02) for visualizing an object region (see figure 8), the method comprising: providing an illumination device including a light source (e.g. 81) emitting illumination light to propagate along an illumination beam path and to illuminate an object region inter alia paragraph [0027] “a light source with a central wavelength of between 500 nm and 550 nm, for example 525 nm, may be used in a working mode of increasing contrast for blood observation”); coupling a second polarizer (e.g. 92) having a second orientation at an angle between 80° and 100° relative to the first orientation into an observation beam path of an observation apparatus (inter alia paragraph [0061] “the first and second polarizers may be configured to be adjustable relative to each other, and it will suffice that they intersect with each other without having to be exactly perpendicular to each other”); imaging the object region into an observation plane (e.g. 96) along the observation beam path; and observing the object region imaged into the observation plane with the observation apparatus (see figure 8).
Ma does explicit examples do not disclose two filters in the illumination beam path.  Ma further teaches (paragraph [0076]) that examples are illustrative and further teaches filters can be used the light in the illumination beam path may be subject to twice or more filtering treatments as needed by corresponding filters (e.g. a polarization filter and a color filter such as noted in paragraphs [0019 & 0025], respectively) in the illumination rotary member for the purpose of meeting more complicated or more precise functional requirements (paragraph [0076]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the method as disclosed by Ma to have more than one filter, such as a wavelength filter and a polarizer, in the illumination beam path for the purpose of meeting more complicated or more precise functional requirements.

Hargis teaches an illumination system (title) for use in microscopes (paragraph [0012]) with polarizers (inter alia paragraph [0084]) including a light source with a plurality of diodes emitting at suitable wavelengths, e.g. red, green or blue; and further teaches that wavelength specific light sources can be used in conjunction with filters (paragraph [0163]) for the purpose of attenuating light at portions of the tails of laser light, while permitting light at the peaks of the laser light to pass substantially unattenuated.  Thus, Ma’s light source emitting (paragraph [0074]) with a central wavelength of 525 nm with a FWHM less than 90 nm would have a range of 480 nm to 570 nm and a Hargis’s color filter would filter tails less than 480 nm and greater than 570 nm.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the method using a light source emitting green light as disclosed by Ma to have a filter removing wavelengths in a range between 570 nm and 750 nm from a spectrum of the illumination light for the purpose of attenuating light at portions of the tails of laser light, while permitting light at the peaks of the laser light to pass substantially unattenuated.     

Regarding claim 19 Ma as modified by Hargis discloses the method as claimed in claim 18, as set forth above.  Ma further discloses wherein, in the first mode, an intensity of the illumination light in the wavelength range above 570 nm is lower than the intensity in the remaining wavelength ranges by at least a factor of 5 (implicit given paragraphs [0027 & 0064]).
Regarding claim 20 it is noted that the limitations of claim 20 are the same as the limitations of claim 13 and claim 20 is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered and they are partially but not fully persuasive. 
Regarding applicant’s arguments the Ma does not disclose or teach using a green light source emitting light between 430 nm and 570 nm simultaneously with a filter removing source light between 570 nm and 750 nm and crossed polarizers, the examiner is persuaded.  Ma discloses a device which changes a filter in the illumination beam path and a filter observation beam path simultaneously.  Ma further gives examples using a light source and green filter, which is a notch filter passing light between 500nm and 550nm, thus blocking other wavelengths including 570-750nm, or a green LED light source and no color filter.  The examiner agrees that Ma does not explicitly disclose using both a green source and a red filter (or a green notch pass filter) simultaneously and therefore the rejections under §102 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further teaching in Ma in combination with Hargis, as set forth above.  
Further, a new ground of rejection as anticipated by Milner, as set forth above, does not rely on any Ma applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki US Patent Application Publication 2002/0181096; in regards to a microscope with a green light source further having a filter for selecting green light.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                         July 27, 2021